DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 4/28/2022 is acknowledged.
Applicant amended claims 1, 10, and 14; and cancelled claims 11 and 20. 
Applicant added claims 21 and 22.

	
Claim Objections
At the following locations, indicated by the notation [claim(s), line(s)], please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
[12, 4-5] Change “second direction” to “second horizontal direction”.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2018/0190796) (hereafter Ching), in view of Bi et al. (US 2018/0097059) (hereafter Bi).
Regarding claim 1, Ching discloses a semiconductor device, comprising: 
a substrate 40 (Fig. 21A, paragraph 0015); 
a gate structure (62, 64, 66, and 68 in Fig. 21A, paragraphs 0034 and 0039) disposed over the substrate 40 (Fig. 21A) in a vertical direction (vertical direction in Fig. 21A), wherein the gate structure (62, 64, 66, and 68 in Fig. 21A) extends in a first horizontal direction (horizontal direction in Fig. 21A); and 
an air spacer 100 (Figs. 21A and 21B, paragraph 0055) disposed adjacent to a first portion (lower portion of 62, 64, and 66 in Fig. 21B) of the gate structure (62, 64, 66, and 68 in Fig. 21B) in a second horizontal direction (horizontal direction in Fig. 21B) that is different from the first horizontal direction (horizontal direction in Fig. 21A), wherein the air spacer 100 (Fig. 21A) has a vertical boundary (boundary of 100 in Fig. 21A) in a cross-sectional side view defined by the vertical direction (vertical direction in Fig. 21A) and the first horizontal direction (horizontal direction in Fig. 21A).  
Ching does not disclose the air spacer does not completely surround the gate structure in a top view. 
Bi discloses the air spacer (804, 806, and 808 in Fig. 8A, paragraph 0049) does not completely surround the gate structure 120 (Fig. 8B, paragraph 0048) in a top view.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ching to form the air spacer does not completely surround the gate structure in a top view, as taught by Bi, since the gate contact 602 (Bi, Fig. 8A, paragraph 0050) is formed prior to forming the air gap spacer 816 (Bi, Fig. 8A, paragraph 0050) metal does not enter the air gap spacer during contact formation, thereby avoiding shorting and reliability issues.
Regarding claim 2, Ching further discloses the semiconductor device of claim 1, wherein the vertical boundary (boundary of 100 in Fig. 21A) includes a linear component. 
Regarding claim 5, Ching further discloses the semiconductor device of claim 1, further comprising: a first dielectric spacer (element number is not shown in Fig. 21A but see 92 in Fig. 20A, paragraph 0053) disposed directly on a sidewall of the gate structure (62, 64, 66, and 68 in Fig. 21A); and a second dielectric spacer (element number is not shown in Fig. 21A but see 96 in Fig. 20A, paragraph 0053) disposed adjacent to the air spacer, wherein the air spacer is disposed between the first dielectric spacer (element number is not shown in Fig. 21A but see 92 in Fig. 20A, paragraph 0053) and the second dielectric spacer (element number is not shown in Fig. 21A but see 96 in Fig. 20A, paragraph 0053).  
Regarding claim 6, Ching further discloses the semiconductor device of claim 5, further comprising: a third dielectric spacer 98 (Fig. 21A, paragraph 0053) disposed between the first dielectric spacer (element number is not shown in Fig. 21A but see 92 in Fig. 20A, paragraph 0053) and the second dielectric spacer (element number is not shown in Fig. 21A but see 96 in Fig. 20A, paragraph 0053), wherein the third dielectric spacer 98 (Fig. 21A) forms the vertical boundary with the air spacer 100 (Fig. 21A).  
Regarding claim 7, Ching further discloses the semiconductor device of claim 1, wherein the gate structure (62, 64, 66, and 68 in Fig. 21B) includes a second portion (upper portion of 62, 64, 66, and 68 in Fig. 21B) that has no air spacers 100 (Fig. 21B) disposed adjacently thereto.  
Regarding claim 9, Ching further discloses the semiconductor device of claim 1, further comprising: a fin structure 42 (Fig. 21B, paragraph 0016) that protrudes vertically out of the substrate 40 (Fig. 21B), wherein the fin structure 42 (Fig. 21B) extends in the second horizontal direction (horizontal direction in Fig. 21B), and wherein the gate structure (62, 64, 66, and 68 in Fig. 21B) partially wraps around the fin structure 42 (Fig. 21B).  
Regarding claim 21, Ching in view of Bi discloses the semiconductor device of claim 1, however Ching does not disclose in a top view: 
the gate structure is elongated in the first horizontal direction and has a first dimension in the first horizontal direction; 
the air spacer is elongated in the first horizontal direction and has a second dimension in the first horizontal direction; and 
the second dimension is less than the first dimension.  
Bi discloses in a top view: 
the gate structure 120 (Fig. 8C, paragraph 0048) is elongated in the first horizontal direction (horizontal direction in Fig. 8C) and has a first dimension (length of 120 in horizontal direction in Fig. 8C) in the first horizontal direction; 
the air spacer 808 (Fig. 8C, paragraph 0049) is elongated in the first horizontal direction (horizontal direction in Fig. 8C) and has a second dimension (length of 808 in horizontal direction in Fig. 8C) in the first horizontal direction; and 
the second dimension (length of 808 in horizontal direction in Fig. 8C) is less than the first dimension (length of 120 in horizontal direction in Fig. 8C).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ching to include in a top view: the gate structure is elongated in the first horizontal direction and has a first dimension in the first horizontal direction; the air spacer is elongated in the first horizontal direction and has a second dimension in the first horizontal direction; and the second dimension is less than the first dimension, as taught by Bi, since the gate contact 602 (Bi, Fig. 8A, paragraph 0050) is formed prior to forming the air gap spacer 816 (Bi, Fig. 8A, paragraph 0050) metal does not enter the air gap spacer during contact formation, thereby avoiding shorting and reliability issues. In addition, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 22, Ching further discloses the semiconductor device of claim 21, further comprising a plurality of active regions 42 (Fig. 21B, paragraph 0042) each elongated in the second horizontal direction (vertical direction along B-B in Fig. 11C; and see horizontal direction in Fig. 21B), wherein the gate structure 66 (Fig. 21B, paragraph 0043) overlaps with the plurality of active regions 42 (Fig. 21B) in the first horizontal direction (vertical direction in Fig. 11C) in the top view.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ching in view of Bi as applied to claim 1 above, and further in view of Chang et al. (US 2017/0229452) (hereafter Chang452).
Regarding claim 3, Ching in view of Bi discloses the semiconductor device of claim 1, however Ching and Bi do not disclose the vertical boundary includes a semi-circular component.  
Chang452 discloses the vertical boundary (boundary of 219 in Fig. 3; and see paragraph 0024, wherein “the air gap 219 may be form in circle, ellipse, or other irregular shapes”) includes a semi-circular component.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ching in view of Bi to form the vertical boundary includes a semi-circular component, as taught by Chang452, since the total dielectric constant of the dielectric layer 218a (Chang452, Fig. 3, paragraph 0030) is reduced, and parasitic capacitance formed between the first gate 222a (Chang452, Fig. 3, paragraph 0030) and the second gate 222b (Chang452, Fig. 3, paragraph 0030) is prevented such that the dimension of the dielectric layer 218a (Chang452, Fig. 3, paragraph 0030) between the first gate 222a (Chang452, Fig. 3, paragraph 0030) and the second gate 222b (Chang452, Fig. 3, paragraph 0030) may be reduced, and the process window of the end cut process is enlarged. In addition, since such a modification would have involved a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ching in view of Bi as applied to claim 1 above, and further in view of Chang et al. (US 2017/0141108) (hereafter Chang108).
Regarding claim 4, Ching in view of Bi discloses the semiconductor device of claim 1, however Ching and Bi do not disclose the vertical boundary includes a trapezoidal component.  
Chang108 discloses the vertical boundary (boundary of 152a in Fig. 1D; and see paragraph 0022, wherein “first air gap 152a has a trapezoidal cross-section”) includes a trapezoidal component.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ching in view of Bi to form the vertical boundary including a trapezoidal component, as taught by Chang108, since leakage between the cell A (Chang108, Fig. 1D, paragraph 0022) and the cell B (Chang108, Fig. 1D, paragraph 0022) can be avoided with small widths of the first air gap 152a (Chang108, Fig. 1D, paragraph 0022), the second air gap 152b (Chang108, Fig. 1D, paragraph 0022) and the dielectric cap layer 154 (Chang108, Fig. 1D, paragraph 0022). In addition, since such a modification would have involved a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
1. 	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 8 would be allowable because a closest prior art, Ching et al. (US 2018/0190796), discloses a first portion (lower portion of 62, 64, and 66 in Fig. 21B) of the gate structure (62, 64, 66, and 68 in Fig. 21B) and a second portion (upper portion of 62, 64, 66, and 68 in Fig. 21B) of the gate structure (62, 64, 66, and 68 in Fig. 21B) but fails to disclose the first portion of the gate structure is a part of a first transistor; the second portion of the gate structure is a part of a second transistor; and the first transistor has a greater speed than the second transistor. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor device, comprising: the first portion of the gate structure is a part of a first transistor; the second portion of the gate structure is a part of a second transistor; and the first transistor has a greater speed than the second transistor in combination with other elements of the base claim 1. 

Claims 10 and 12-19 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Ching et al. (US 2018/0190796), discloses a first segment (lower portion of 62, 64, and 66 in Fig. 21B) of the gate structure (62, 64, 66, and 68 in Fig. 21B) and a second segment (upper portion of 62, 64, 66, and 68 in Fig. 21B) of the gate structure (62, 64, 66, and 68 in Fig. 21B) but fails to disclose the first segment of the gate structure belongs to a first type of transistor; the second segment of the gate structure belongs to a second type of transistor; and the first type of transistor has a greater speed than the second type of transistor. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor device, comprising: the first segment of the gate structure belongs to a first type of transistor; the second segment of the gate structure belongs to a second type of transistor; and the first type of transistor has a greater speed than the second type of transistor in combination with other elements of claim 10.	
In addition, a prior art, Kang et al. (US 2013/0248950), discloses forming a patterned hard mask structure 202 (Fig. 14, paragraph 0084) over the gate structure (110, 182, 192, 140, 150, and 160 in Fig. 14), wherein the patterned hard mask structure 202 (Fig. 14) defines an opening (regions where 202 is not covering in Fig. 14) that exposes a portion of the gate structure (110, 182, 192, 140, 150, and 160 in Fig. 14) but fails to disclose steps of the forming the patterned hard mask structure comprises forming at least a first hard mask layer and a second hard mask layer formed over the first hard mask layer, wherein an etching selectivity exists between the first hard mask layer and the second hard mask layer in combination with other elements of claim 14.

A closest prior art, Ching et al. (US 2018/0190796), discloses a semiconductor device, comprising: a substrate 40 (Fig. 21A, paragraph 0015); a gate structure (62, 64, 66, and 68 in Fig. 21A, paragraphs 0034 and 0039) located over the substrate 40 (Fig. 21A) in a vertical direction (vertical direction in Fig. 21A), wherein the gate structure (62, 64, 66, and 68 in Fig. 21A) extends in a first horizontal direction (horizontal direction in Fig. 21A); an air spacer 100 (Figs. 21A and 21B, paragraph 0055) that extends in the first horizontal direction (horizontal direction in Fig. 21A), wherein the air spacer 100 (Fig. 21B) is separated from the gate structure (62, 64, 66, and 68 in Fig. 21B) in a second horizontal direction (horizontal direction in Fig. 21B) different from the first horizontal direction (horizontal direction in Fig. 21A), wherein the air spacer 100 (Fig. 21B) is located adjacent to a first segment (lower portion of 62, 64, and 66 in Fig. 21B) of the gate structure (62, 64, 66, and 68 in Fig. 21B); and a first dielectric spacer 98 (Fig. 21B, paragraph 0056) that extends in the second horizontal direction (horizontal direction in Fig. 21B), wherein the first dielectric spacer 98 (Fig. 21B) is located adjacent to a second segment (upper portion of 62, 64, 66, and 68 in Fig. 21B) of the gate structure (62, 64, 66, and 68 in Fig. 21B), and wherein the first dielectric spacer 98 (Fig. 21B) and the air spacer 100 (Fig. 21B) form a boundary; the second segment of the gate structure belongs to a second type of transistor; and the first type of transistor has a greater speed than the second type of transistor but fails to teach the first segment of the gate structure belongs to a first type of transistor as the context of claim 10. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 12 and 13 depend on claim 10.
In addition, a closest prior art, Ching et al. (US 2018/0190796), discloses a method, comprising: forming a gate structure (62, 64, 66, 68, and 90 in Fig. 19A) over a substrate 40 (Fig. 19A, paragraph 0015), wherein the gate structure (62, 64, 66, 68, and 90 in Fig. 19A) includes at least a first dielectric spacer (92 and 94 in Fig. 14B, paragraph 0053) and a second dielectric spacer 96 (Fig. 14B, paragraph 0053), and wherein the gate structure (62, 64, 66, 68, and 90 in Fig. 19A), the first dielectric spacer (92 and 94 in Fig. 14B), and the second dielectric spacer 96 (Fig. 14B) each extends in a first horizontal direction in a top view (see Fig. 11C) but fails to teach forming a patterned hard mask structure over the gate structure, wherein the patterned hard mask structure defines an opening that exposes a portion of the gate structure; and wherein the forming the patterned hard mask structure comprises forming at least a first hard mask layer and a second hard mask layer over the first hard mask layer, wherein an etching selectivity exists between the first hard mask layer and the second hard mask layer; performing an etching process through the opening to form an air spacer by at least partially removing the first dielectric spacer, wherein the hard mask structure serves as an etching mask during the etching process as the context of claim 14. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 15-19 depend on claim 14.

Response to Arguments
1. 	Applicant's arguments filed 4/28/2022 have been fully considered.
2. 	Applicant's arguments with respect to claims 1-7, 9, 21, and 22 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813